Citation Nr: 0005941	
Decision Date: 03/06/00    Archive Date: 03/14/00

DOCKET NO.  97-25 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


INTRODUCTION

The veteran served on active duty in the United States Navy 
from May 1944 to May 1946.

This appeal arose from an August 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California which denied the veteran's claim of 
entitlement to service connection for bilateral hearing loss 
and from a February 1997 RO decision which denied service 
connection for tinnitus.  The veteran has duly appealed these 
issues. 

In a July 1998 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for head injury, 
back injury and fungus infection.  The veteran filed a Notice 
of Disagreement as to that issue later in July 1998.  A 
Statement of the Case was issued by the RO in August 1998.  
The veteran's claims folder does not reflect that he filed a 
substantive appeal as to that rating decision.  In the 
absence of a perfected appeal, the Board is without 
jurisdiction to consider those issues and they will be 
addressed no further herein.  See 38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.200, 20.202, 20.302 (1999).


FINDINGS OF FACT

1.  The veteran has presented no competent medical nexus 
evidence establishing a relationship between his currently 
diagnosed bilateral hearing loss and his service or any 
incident thereof, including combat-related noise exposure.

2.  The veteran has presented no competent medical nexus 
evidence establishing a relationship between his currently 
diagnosed tinnitus and his service or any incident thereof, 
including combat-related noise exposure.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for bilateral hearing loss is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The veteran's claim of entitlement to service connection 
for tinnitus is not well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
bilateral hearing loss and tinnitus.  In essence, the veteran 
contends that he served aboard the USS Silversides (SS 236) 
and was blown overboard in combat action, sustaining hearing 
loss and tinnitus.  He further contends that he was 
hospitalized for injuries sustained in that incident and that 
service medical records relating to such are missing.

In light of the similarity of the claimed disabilities and 
the common factual background presented, the Board will 
address these issues together.  In the interest of clarity, 
the Board will first review the factual background of this 
case; briefly discuss the relevant law and VA regulations 
pertaining to the issues on appeal; and then analyze the 
veteran's claims and render a decision.

Factual background

As noted in the Introduction, the veteran served in the 
United States Navy from May 1944 to May 1946.  His Notice of 
Separation, issued on May 15, 1946, lists his service as at 
the United States Naval Training Center in San Diego, 
California and aboard the USS Meriwether (APA 203).

The USS Meriwether, an attack transport, was launched in 
October 1944 and departed San Diego in January 1945.  Her 
only reported battle action was off Okinawa in April 1945, 
where she came under attack from kamikaze aircraft, one of 
which she helped splash on April 3rd.  There is no indication 
of an explosion aboard ship or of any casualties sustained by 
the crew.  The Meriwether then transported wounded from 
Okinawa to Saipan.  The ship received one battle star for 
World War II service.  Dictionary of American Fighting Ships, 
Vol. IV (Navy Department, Naval History Division, 1969).


The USS Silversides (SS 236), a submarine, had a lengthy and 
distinguished career, receiving twelve battle stars.  There 
is no indication that she ever rammed a Japanese destroyer 
escort.  Dictionary of American Fighting Ships, Vol. VI 
(Naval History Division, Department of the Navy, 1976).

The veteran's service medical records have been carefully 
reviewed.  Records dated in August 1945 and January 1946 
indicate that he was serving aboard the USS Meriwether.  
There is no indication in the service medical records that 
the veteran was involved in an explosion or was hospitalized 
due to injuries sustained in an explosion.  

In January 1946, the veteran reported that he was injured at 
birth and that he always had a small scar in the occipital 
area.  The veteran further stated that approximately one year 
earlier he received a blow to that area which had left a 
larger scar which failed to heal completely.  He was sent to 
the U.S. Naval Hospital at Treasure Island, California, where 
he again stated that he had a scar from a birth injury.  He 
did not mention a blow to the head but stated that "he keeps 
bumping this area and breaking it open."  A tender scar on 
the scalp was identified, which was assessed as being too 
wide for excision.  

During the same outpatient visit in January 1946, the veteran 
complained of hearing loss of the left ear.  The report 
states: "wax removed . . . with recovery of hearing."

The veteran's separation physical examination in May 1946 was 
pertinently negative.  There was no mention of an explosion 
in the history of illness or injury.  With respect to hearing 
disease or defects, the examiner's response was "none".  
Whispered and spoken voice tests were both 15/15.

There are no pertinent medical records for almost a half 
century after service.

Of record is a November 1994 report of L.A.M., a Clinical 
Audiologist.  The veteran complained of tinnitus and hearing 
loss dating back approximately ten years.  Audiometric 
studies revealed mild to moderate bilateral sensorineural 
hearing loss.  Speech discrimination scores were 68% in both 
ears.

Also of record is the report of a VA audiological examination 
in June 1995.  The veteran complained of decreased hearing 
loss as well as tinnitus which had become worse over the 
preceding two years.  He reported noise exposure in serve as 
a machinist mate and post service in construction.   The 
examiner's impression was mild to severe sensorineural 
hearing loss.

VA ear disease and audiology examinations were completed in 
January 1996.  Physical examination of the ear was 
essentially normal.  Audiological testing revealed moderate 
to severe bilateral hearing loss.  The veteran described 
moderately severe to severe high pitched ringing in his ears 
which had begun approximately ten years earlier.  The veteran 
did not mention his naval service and stated that he could 
not be specific about the time and place of onset.

In his March 1997 substantive appeal (VA Form 9), the veteran 
stated that his hearing loss began when the USS Silversides 
rammed a Japanese destroyer escort during World War II.  The 
veteran stated that he was blown into the water "resulting 
in my transfer to APA 203, acting as an emergency hospital 
ship, and ultimately to Treasure Island Hospital.  I 
sustained head injuries . . . ."  The veteran further 
stated, in essence, that if service medical records did not 
reflect this then some of his service medical records must be 
missing.

Relevant Law and Regulations

Service connection

In general, under pertinent law and VA regulations, service 
connection may be granted for disability which is 
attributable to military service. 38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (1998).  In cases in which 
sensorineural hearing loss is involved, service connection 
may be granted if permanent hearing loss appeared to a 
compensable degree within one year after service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999); Hensley v. Brown, 5 Vet. 
App. 155, 158 (1993).

Service connection may be granted notwithstanding the lack of 
a diagnosis in service or within one year thereafter if the 
evidence demonstrates that there is a connection between 
military service and the disease.  38 C.F.R. § 3.303(d) 
(1999); Cosman v. Principi, 3 Vet. App. 505, 505 (1992).  "If 
evidence should sufficiently demonstrate a medical 
relationship between the veteran's in-service exposure to 
loud noise and his current disability, it would follow that 
the veteran incurred an injury in service. . . . "  Godfrey 
v. Derwinski, 2 Vet. App. 352, 356 (1992).

38 U.S.C.A. § 1154(b) (West 1991) provides that, with respect 
to combat veterans, "The Secretary shall accept as sufficient 
proof of service-connection . . . satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions 
and hardships of such service . . . Service- connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary."  See also 38 C.F.R. 
§ 3.304(d) (1999).

Well grounded claims

The initial inquiry as to any issue presented on appeal is 
whether the claim is well grounded.  A well grounded claim is 
a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990). A mere allegation of service connection is not 
sufficient; there must be evidence in support of the claim 
that would "justify a belief by a fair and impartial 
individual that the claim is plausible." See 38 U.S.C.A. § 
5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

The United States Court of Appeals for the Federal Circuit 
has held that "a well grounded claim is a plausible claim, 
one that appears to be meritorious on its own or capable of 
substantiation. Such a claim need not be conclusive but only 
possible to satisfy the initial burden § 5107(a). For a claim 
to be well grounded, there must be (1) a medical diagnosis of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability. Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required."  Epps v. Gober, 
126 F. 3d 1464, 1468 (Fed. Cir. 1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 
261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Analysis

As discussed above, in order for a claim of entitlement to 
service connection to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Caluza v. Brown, 7 Vet. 
App. 498 (1995).

With respect to current disability, there is ample evidence 
of hearing loss and tinnitus.  The first Caluza prong is 
therefore satisfied.

With respect to the second Caluza prong, in-service 
incurrence, the veteran contends that he was treated for 
hearing loss during service.  The Board notes one specific 
record pertaining to hearing loss, the January 1946 report 
from Treasure Island Naval Hospital which indicates that the 
veteran's complaints of left ear hearing loss resolved with 
the removal of ear wax.  There is no evidence of tinnitus or 
right ear hearing loss during service.  

The Board concludes that there is no medical evidence of 
chronic hearing loss and/or tinnitus during service.  As 
discussed above, and as noted in the medical records, the one 
instance referencing to hearing loss during service makes it 
clear that this was an acute and transitory condition due to 
accumulation of ear wax.  Testing done during the separation 
physical examination failed to detect any hearing loss.  The 
Board is aware that the testing employed during service 
lacked sophistication.  However, one cannot conclude from 
this fact alone that hearing loss was present during service.

The veteran further contends, however, that his current 
hearing loss and tinnitus are the result of combat during 
World War II.  For the reasons that follow, the Board finds 
that the veteran may be considered to be a combat veteran, 
although the Board rejects the specifics of the veteran's 
presentation. 

According to the veteran, he was aboard the USS Silversides 
and was injured in combat when the Silversides rammed a 
Japanese destroyer escort.  The veteran then claims that he 
was transferred to the USS Meriwether, which was acting as a 
temporary hospital ship, and was transported to Treasure 
Island Naval Hospital for treatment of head injuries.

The official records and other historical information 
discussed above do not indicate that the veteran was ever 
assigned to the USS Silversides or that the ramming incident 
ever took place.  The veteran was assigned to the USS 
Meriwether, which did indeed act as a temporary hospital ship 
in April 1945.  The veteran was indeed treated at Treasure 
Island Naval Hospital, but this was on an outpatient basis in 
January 1946, many months after hostilities ended.  Moreover, 
the treatment was for exacerbation of a childhood head injury 
and removal of ear wax, not for any head injuries allegedly 
sustained aboard USS Silversides.

Nonetheless, the Board's research clearly indicates that the 
USS Meriwether indeed saw action off Okinawa in April 1945 
and was awarded a battle star.  There is no evidence that the 
veteran was not aboard at that time.  The Board therefore 
concludes that the veteran served in combat during World War 
II.  The statutory presumptions relating to combat are 
therefore applicable in this case.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).  The Board therefore acknowledges that 
the veteran was exposed to noise in combat.  

Having found evidence of a current hearing loss disability 
and of in-service exposure to noise, the Board must determine 
whether medical nexus evidence exists.  There is no medical 
record which even mentions the veteran's naval service, much 
less ascribes hearing loss and tinnitus to such service.

The Board has considered the provisions of 38 U.S.C.A. § 1154 
(b) and 38 C.F.R. § 3.304(d) (1998), which provide that 
satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service.  As noted above, the veteran's combat status is 
acknowledged.  However, 38 U.S.C.A. § 1154(b) does not serve 
to eliminate the medical nexus requirement found in Caluza.  
See Libertine v. Brown, 9 Vet. App. 521, 524 (1996).  Even 
after assuming combat status, the veteran must provide 
satisfactory evidence of a relationship between his service 
and his current hearing loss and tinnitus.  He has not done 
so.

To make the hearing loss disability and tinnitus claims well 
grounded, the veteran would need a medical opinion providing 
a nexus between it and his service, including acoustic trauma 
he sustained.  The remoteness of time from service of the 
medical opinion would not necessarily matter, as long as the 
medical evidence relates the current disability to service.  
See 38 C.F.R. § 3.303(d); Godfrey, supra.  In the absence of 
such specific medical evidence, the Board is not able to 
conclude, on its own, the veteran's current hearing loss 
disability is related to any incident of service origin, 
including combat-related noise exposure.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 177 (1991).

The veteran's own statements can not supply a competent 
medical diagnosis of a current medical disability, its date 
of onset, or its etiology. These matters can only be 
established by competent medical evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); Grottveit v. 
Derwinski, 5 Vet. App. 91, 93 (1993).

In short, for the reasons and bases expressed above, the 
Board has concluded that the veteran has not presented a 
well-grounded claim of entitlement to service connection for 
hearing loss and tinnitus.  The benefit sought on appeal is 
accordingly denied.

Additional matters

Because the veteran's claim for service connection is not 
well-grounded, VA is under no duty to further assist him in 
developing facts pertinent to that claim.  See 38 U.S.C.A. § 
5107(a); 38 C.F.R. § 3.159(a); Epps v. Gober, 126 F.3d 1454 
(Fed. Cir. 1997).  VA's obligation to assist depends upon the 
particular facts of the case and the extent to which VA has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Robinette v. Brown, 
8 Vet. App. 69, 78 (1995).  The Court has held that the 
obligation exists only in the limited circumstances where the 
veteran has referenced other known and existing evidence.  
Epps v. Brown, 9 Vet. App. 341, 344 (1996).  VA is not on 
notice of any other known and existing evidence which would 
make the adjudicated service connection claim plausible.  The 
Board's decision serves to inform the veteran of the kind of 
evidence which would be necessary to make his claim well-
grounded, namely competent medical evidence which provides a 
nexus between the veteran's service and his hearing loss and 
tinnitus.

In his substantive appeal, the veteran expressed doubts that 
all of his service medical records were obtained.  The Board 
has reviewed the service medical records and it does not 
appear that any service medical records are missing.  It 
further appears that the RO took all appropriate steps to 
secure any and all service medical records and associate them 
with the veteran's claims folder.

The Board further observes that the veteran has contended, in 
effect, that if service medical records do not verify his 
story concerning injury on the USS Silversides, then some 
service medical records must be missing.  However, the Board 
notes that the objective historical evidence, including the 
veteran's own discharge, do not indicate that he ever served 
aboard the USS Silversides.  See 38 C.F.R. § 3.203 (1999).  
Thus, the premise for the veteran's contention that service 
medical records may be missing is faulty.   

In any event, as discussed in detail above, the Board has 
conceded noise exposure during combat and has denied the 
veteran's claims based on lack of medical nexus evidence, 
which manifestly could not be supplied by World War II 
service medical records.

The Board is of course aware of the decision of the United 
States Court of Appeals for the Federal Circuit in Hayre v. 
West, 188 F. 3d 1327 (Fed. Cir 1999) to the effect that a 
single request by VA for service medical records does not 
satisfy the statutory duty to assist.  In this case, after 
receiving the veteran's service medical records in August 
1996, the RO did indeed undertake a second search for 
records, in July 1998, with negative results, thus satisfying 
the requirements of Hayre.  In addition, in this case, unlike 
Hayre, the veteran's claim is not well grounded and therefore 
there is no duty to assist in any event.



ORDER

A well grounded claim not having been submitted, service 
connection for bilateral hearing loss is denied.

A well grounded claim not having been submitted, service 
connection for tinnitus loss is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 
  In the discussion which follows, the Board does not intend to impugn the veteran's veracity.  The Board 
has noted that during a general VA physical examination in May 1996, the examiner noted memory loss as a 
diagnosis.  It was noted that the veteran forgets where he parks his car.

    The Board observes in passing that if a claimant believes there is a reason to dispute the report of the 
service department or the contents of military records, the proper course for that claimant is to pursue such 
disagreement with the service department.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).

